CCA 20130217. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is directed that the decision of the United States Army Court of Criminal Appeals be corrected to reflect in the opening paragraph that Appellant was convicted of two specifications of wrongful distribution of a controlled substance in violation of Article 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a (2006), vice Article 112, UCMJ, 10 U.S.C. § 912 (2006).